DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 5) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al. (US 2010/0116995) in view of Grazioso et al. (US 7,439,509) and Wear et al. (US 2014/0064446).
	In regard to claim 1, process limitations (e.g., high-reflectivity material block is integrally formed by using a mold adapted to the shape of the silicon photomultiplier tube array unit) cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Levene et al. disclose a PET detector with partial non-cut light guides (e.g., “… Applications of the forgoing and variations thereof include, but are not limited to … PET …” in paragraph 47), wherein in the order of arrangement, the detector sequentially comprises a layer formed by scintillation crystal array units, a layer formed by light guide strip array units, and a layer formed by a photosensor array (e.g., “… scintillator array 124 with a plurality of rows 128 and columns 130 of scintillator pixels 132 that are coupled with corresponding rows 134 and columns 138 of dixels 136 of a photosensor array 140 via a pressure-sensitive adhesive laminate 144 …” in paragraph 18), wherein each of the light guide strip array units is in the form of an array composed of a plurality of mutually parallel light guide strips, and the light guide strips are rectangular parallelepipeds having the same specifications in terms of each of the length, the width and the height (e.g., see “… light indicative thereof that traverses that adhesive laminate 144 …” in 
    PNG
    media_image1.png
    681
    845
    media_image1.png
    Greyscale
 and paragraph 18), each two of the light guide strips are provided with a reflective material or plated with a reflective material therebetween (e.g., see “… In this example, the material free regions 228 are formed between all adjacent pixels 132, resulting in a set of material free regions 228 that continuously extend between the rows and columns of scintillator dixels 132 … filler material 232 is applied in the material free regions 228 … filler material may include an opaque reflector …” in Fig. 3B and paragraphs 29 and 33), wherein the adjacent light guide strips and the reflective materials between each two light guide strips in partial regions of the light guide strip array unit are replaced with a monolithic light guide three-dimensional block having the same shape and volume as the partial regions, and wherein the number of the partial regions is one or more (e.g., see “… it is to be appreciated that the material free regions 228 may be alternatively configured. For instance, FIG. 3B provides an example in which the material free regions 228 are formed in the adhesive laminate 144 between groups of four (4) dixels 132. FIG. 3C provides another example in which the material free regions 228 only run between rows of scintillator pixels 132. FIG. 3D provides another example in which individual material free regions 228 separated from each other via adhesive laminate 144 are formed between adjacent dixels 132. Other material free region configurations are also contemplated …” in Fig. 3B and paragraph 29), each of the partial regions is specifically an N×M rectangular region, N and M are both positive integers and at least one of them is greater than 1, and N and M are equal or not equal to each other (e.g., see the exemplary 2×2 partial regions in Fig. 3B), wherein the layer formed by the scintillation crystal array units is formed by a plurality of scintillation crystal array units adjacent to each other (e.g., “… scintillator array 124 with a plurality of rows 128 and columns 130 of scintillator pixels 132 …” in paragraph 18), the layer formed by the light guide strip array units is formed by a plurality of light guide strip array units adjacent to each other (e.g., see “… it is to be appreciated that the material free regions 228 may be alternatively configured. For instance, FIG. 3B provides an example in which the material free regions 228 are formed in the adhesive laminate 144 between groups of four (4) dixels 132. FIG. 3C provides another example in which the material free regions 228 only run between rows of scintillator pixels 132. FIG. 3D provides another example in which individual material free regions 228 separated from each other via adhesive laminate 144 are formed between adjacent dixels 132. Other material free region configurations are also contemplated …” in Fig. 3B and paragraph 29), and the layer formed by the photosensor array is formed by a plurality of dixels adjacent to each other (e.g., “… rows 134 and columns 138 of dixels 136 of a photosensor array 140 …” in paragraph 18), wherein M−N≥1 (e.g., see the exemplary 1×4 partial regions in Fig. 3C).  While Levene et al. also disclose (paragraph 18) “… dixels 136, which may be photodiodes, photoelements, or the like, each produce a signal indicative of the light received from a corresponding scintillator pixel 132 …”, the detector of Levene et al. lacks an explicit description that the “dixels 136” are array aggregates formed by laterally arranging at least two silicon photomultiplier tube arrays with at least two blocks in the silicon photomultiplier tube array unit are replaced with high-reflectivity material blocks having at least the side that faces the scintillation crystal array unit formed of a material with high-reflectivity of not less than 50%.  However, photoelements are well known in the art (e.g., see “… Geiger-mode APDs produce a large, fast pulse when struck by a photon of the same amplitude no matter the energy of the photon. When many of these cells are placed together in an array, they can be combined into one large array which will produce an output pulse proportional to the input photon pulse. This device is referred to as a SiPMT … risetime of the device is also proportional to its capacitance, and the risetime and noise are the major factors in determining the time resolution in PET …” in background section of Grazioso et al.).  Further, Wear et al. teach (paragraphs 69, 71, and 72) “… Because each solid-state photomultiplier units 2124 receive photons from the plurality of scintillators or scintillator units 1804, smaller fabricated scintillator units 2122 forming a larger web or wafer of scintillator units 2122 may be cut or otherwise partitioned and utilized with a single solid-state photomultiplier unit 2124 to reduce cost … Each optical area constrictor 2327 constricts the cross-sectional optical transmission area between the corresponding grouping of scintillator units 1802 and the single corresponding are associated solid-state photomultiplier 2310 … optical area constrictors 2327 may alternatively each comprise a layer or coating of reflective material forming a window, wherein the layer or coating is directly formed upon a single light guide extending from the grouping of scintillator units 1802 or formed upon multiple light guides with each light guide extending from an individual scintillator unit 1802 …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional photoelement (e.g., SiPMT) for the unspecified photoelement of Levene et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional photoelement (e.g., a plurality of silicon photomultiplier tube array units adjacent to each other, wherein the silicon photomultiplier tube array unit is an array aggregate formed by laterally arranging at least two silicon photomultiplier tube arrays) as the unspecified photoelement of Levene et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace at least two blocks in the photoelements of Levene et al. with high-reflectivity material blocks having at least the side that faces the scintillation crystal array unit formed of a material with high-reflectivity of not less than 50%, in order to use a smaller number of expensive photoelements.
	In regard to claim 3 which is dependent on claim 1, Levene et al. also disclose that the layer formed by the scintillation crystal array units is adjacent to the layer formed by the light guide strip array units (e.g., “… scintillator array 124 with a plurality of rows 128 and columns 130 of scintillator pixels 132 that are coupled with corresponding rows 134 and columns 138 of dixels 136 of a photosensor array 140 via a pressure-sensitive adhesive laminate 144 …” in paragraph 18), each independent light guide strip corresponds to the layer formed by the scintillation crystal array units with the same top-view projected area as the light guide strip, and each light guide three-dimensional block corresponds to a plurality of the layers formed by the scintillation crystal array units with the same top-view projected area as the light guide block, and wherein the reflective material is a reflective film of a predetermined spectrum  (e.g., “… adjacent scintillator pixels 132 are separated from each other via separators 212 … material free regions 228 are selectively positioned with respect to the separators 212. In this embodiment, a width of a material free region 228 conforms to a width of a separator 212. By way of example, assuming each separator 212 has a width of about two hundred (200) microns, each illustrated material free region 228 has a width of about two hundred (200) microns that is approximately centered about the separator 212 width … filler material 232 is applied in the material free regions 228 … filler material may include an opaque reflector …” in paragraphs 25, 28, and 33).
	In regard to claim 5 which is dependent on claim 3, the detector of Levene et al. lacks an explicit description that part of regions of the silicon photomultiplier tubes of the silicon photomultiplier tube units that completely correspond to the top-view cross section of the light guide three-dimensional block is partially or completely replaced with the high-reflectivity material block.  However, Wear et al. teach (paragraphs 69, 71, and 72) “… Because each solid-state photomultiplier units 2124 receive photons from the plurality of scintillators or scintillator units 1804, smaller fabricated scintillator units 2122 forming a larger web or wafer of scintillator units 2122 may be cut or otherwise partitioned and utilized with a single solid-state photomultiplier unit 2124 to reduce cost … Each optical area constrictor 2327 constricts the cross-sectional optical transmission area between the corresponding grouping of scintillator units 1802 and the single corresponding are associated solid-state photomultiplier 2310 … optical area constrictors 2327 may alternatively each comprise a layer or coating of reflective material forming a window, wherein the layer or coating is directly formed upon a single light guide extending from the grouping of scintillator units 1802 or formed upon multiple light guides with each light guide extending from an individual scintillator unit 1802 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to partially or completely replace at least two blocks in the photoelements of Levene et al. corresponding to the top-view cross section of the light guide three-dimensional block with the high-reflectivity material blocks, in order to use a smaller number of expensive photoelements.
	In regard to claims 6 and 7, the cited prior art is applied as in claim 1 above.  Levene et al. disclose a method for processing a PET detector signal, which is aimed at the PET detector with partial non-cut light guides, the method comprising: preprocessing, by an analog preprocessing circuit, all signals received by the photoelements, and encoding them into one or more analog signals (e.g., “… dixels 136, which may be photodiodes, photoelements, or the like, each produce a signal indicative of the light received from a corresponding scintillator pixel 132 …” in paragraph 18).  The method of Levene et al. lacks an explicit description that the “photoelements” are silicon photomultiplier tube array units each comprising at least one silicon photomultiplier tube array as a preprocessed signal source input into the analog preprocessing circuit so that when all the signals received by the layer formed by the silicon photomultiplier tube array units are preprocessed by the analog preprocessing circuit, each signal transmitted through each light guide block received by all the silicon photomultiplier tube arrays whose top-view cross-sectional area corresponds to or comprises the area of each light guide block are incorporated into a single signal.  However, photoelements are well known in the art (e.g., see “… Geiger-mode APDs produce a large, fast pulse when struck by a photon of the same amplitude no matter the energy of the photon. When many of these cells are placed together in an array, they can be combined into one large array which will produce an output pulse proportional to the input photon pulse. This device is referred to as a SiPMT … risetime of the device is also proportional to its capacitance, and the risetime and noise are the major factors in determining the time resolution in PET …” in background section of Grazioso et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional photoelement (e.g., SiPMT) for the unspecified photoelement of Levene et al. and the results of the substitution would have been predictable.  Further, Wear et al. teach (paragraphs 69, 71, and 72) “… Because each solid-state photomultiplier units 2124 receive photons from the plurality of scintillators or scintillator units 1804, smaller fabricated scintillator units 2122 forming a larger web or wafer of scintillator units 2122 may be cut or otherwise partitioned and utilized with a single solid-state photomultiplier unit 2124 to reduce cost … Each optical area constrictor 2327 constricts the cross-sectional optical transmission area between the corresponding grouping of scintillator units 1802 and the single corresponding are associated solid-state photomultiplier 2310 … optical area constrictors 2327 may alternatively each comprise a layer or coating of reflective material forming a window, wherein the layer or coating is directly formed upon a single light guide extending from the grouping of scintillator units 1802 or formed upon multiple light guides with each light guide extending from an individual scintillator unit 1802 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a SiPMT with an optical area constrictor for each light guide block of Levene et al. for providing a single signal from the analog preprocessing circuit for each light guide block, in order to use a smaller number of expensive photoelements.
	In regard to claim 8, the cited prior art is applied as in claim 1 above.  Levene et al. disclose a method for processing a PET detector signal, which is aimed at the PET detector with partial non-cut light guides, the method comprising: preprocessing, by an analog preprocessing circuit, all signals received by the photoelements, and encoding them into one or more analog signals (e.g., “… dixels 136, which may be photodiodes, photoelements, or the like, each produce a signal indicative of the light received from a corresponding scintillator pixel 132 …” in paragraph 18).  The method of Levene et al. lacks an explicit description that the “photoelements” are silicon photomultiplier tube array units each comprising at least one silicon photomultiplier tube array as a preprocessed signal source input into the analog preprocessing circuit so that when all the signals received by the layer formed by the silicon photomultiplier tube array units are preprocessed by the analog preprocessing circuit, each signal transmitted through each light guide block received by all the silicon photomultiplier tube arrays whose top-view cross-sectional area corresponds to or comprises the area of each light guide block are incorporated into a single signal.  However, photoelements are well known in the art (e.g., see “… Geiger-mode APDs produce a large, fast pulse when struck by a photon of the same amplitude no matter the energy of the photon. When many of these cells are placed together in an array, they can be combined into one large array which will produce an output pulse proportional to the input photon pulse. This device is referred to as a SiPMT … risetime of the device is also proportional to its capacitance, and the risetime and noise are the major factors in determining the time resolution in PET …” in background section of Grazioso et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional photoelement (e.g., SiPMT) for the unspecified photoelement of Levene et al. and the results of the substitution would have been predictable.  Further, Wear et al. teach (paragraphs 69, 71, and 72) “… Because each solid-state photomultiplier units 2124 receive photons from the plurality of scintillators or scintillator units 1804, smaller fabricated scintillator units 2122 forming a larger web or wafer of scintillator units 2122 may be cut or otherwise partitioned and utilized with a single solid-state photomultiplier unit 2124 to reduce cost … Each optical area constrictor 2327 constricts the cross-sectional optical transmission area between the corresponding grouping of scintillator units 1802 and the single corresponding are associated solid-state photomultiplier 2310 … optical area constrictors 2327 may alternatively each comprise a layer or coating of reflective material forming a window, wherein the layer or coating is directly formed upon a single light guide extending from the grouping of scintillator units 1802 or formed upon multiple light guides with each light guide extending from an individual scintillator unit 1802 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a SiPMT with an optical area constrictor for each light guide block of Levene et al. for providing a single signal from the analog preprocessing circuit for each light guide block, in order to use a smaller number of expensive photoelements.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Levene et al. fail to teach or suggest all the elements of currently amended claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Levene et al. teach or suggest a light guide that optically couple an array of detector pixels to an array of scintillator pixels wherein adjacent scintillator pixels are separated from each other via separators (e.g., see “… adjacent scintillator pixels 132 are separated from each other via separators 212 …” in paragraph 25), wherein air gaps or reflective structures within the light guide prevent optical contact so as to reduce cross-talk (e.g., see “… material free regions 228 prevent optical contact between the laminate covering adjacent dixels 136 and reduce cross-talk through the laminate …” in paragraph 36), and wherein the air gaps or reflective structures are between all adjacent pixels or just some of them (e.g., see “… In this example, the material free regions 228 are formed between all adjacent pixels 132, resulting in a set of material free regions 228 that continuously extend between the rows and columns of scintillator dixels 132. However, it is to be appreciated that the material free regions 228 may be alternatively configured. For instance, FIG. 3B provides an example in which the material free regions 228 are formed in the adhesive laminate 144 between groups of four (4) dixels 132. FIG. 3C provides another example in which the material free regions 228 only run between rows of scintillator pixels 132. FIG. 3D provides another example in which individual material free regions 228 separated from each other via adhesive laminate 144 are formed between adjacent dixels 132. Other material free region configurations are also contemplated …” in paragraph 29).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.  The teaching of “or the like” in paragraph 18 of Levene et al. would clearly motive one of ordinary skill in the art to apply the teachings of Levene et al. to SiPMTs (which is a well-known equivalent as evidenced by Grazioso et al.).  Further, Wear et al. teach (paragraphs 69, 71, and 72) “… Because each solid-state photomultiplier units 2124 receive photons from the plurality of scintillators or scintillator units 1804, smaller fabricated scintillator units 2122 forming a larger web or wafer of scintillator units 2122 may be cut or otherwise partitioned and utilized with a single solid-state photomultiplier unit 2124 to reduce cost … Each optical area constrictor 2327 constricts the cross-sectional optical transmission area between the corresponding grouping of scintillator units 1802 and the single corresponding are associated solid-state photomultiplier 2310 … optical area constrictors 2327 may alternatively each comprise a layer or coating of reflective material forming a window, wherein the layer or coating is directly formed upon a single light guide extending from the grouping of scintillator units 1802 or formed upon multiple light guides with each light guide extending from an individual scintillator unit 1802 …”.  The teaching of “to reduce cost” in Wear et al. would clearly motive one of ordinary skill in the art to modify Levene et al.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884